                            Case 20-11884-KBO             Doc 257     Filed 11/19/20         Page 1 of 4


                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


         In re:                                                       Chapter 11

         TONOPAH SOLAR ENERGY, LLC,1                                  Case No. 20-11884 (KBO)

                                    Debtor.


                    NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED
             FOR TELEPHONIC/VIDEO HEARING ON NOVEMBER 20, 2020 AT 9:30 A.M. (ET)3


              This hearing will be held telephonically via CourtCall and, in certain circumstances, by
              video via Zoom. All parties wishing to appear must do so telephonically by contacting
              CourtCall, LLC at 866-582-6878. Only those parties that will be addressing the Court
                   should appear by video via Zoom in addition to their CourtCall registration.

                PLEASE NOTE THAT MICROPHONES ON THE ZOOM MEETING WILL BE
                  MUTED AND THE ONLY AUDIO WILL BE THROUGH COURTCALL.

                               Topic: Tonopah Solar Energy, LLC 20-11884-KBO
                       Time: November 20, 2020 at 9:30 A.M. Eastern Time (US and Canada)

                                                 Join ZoomGov Meeting
                                     https://debuscourts.zoomgov.com/j/1603493126

                                                  Meeting ID: 160 349 3126
                                                     Passcode: 203885


         CONFIRMATION

         1.        Amended Chapter 11 Plan for Tonopah Solar Energy, LLC [D.I. 148, 9/8/20]

                   Response/Objection Deadline:                        October 13, 2020 at 5:00 p.m. (ET)

                   Responses/Objections Received:

                       A.       Limited Objection of Nooter/Eriksen, Inc. to Confirmation of the Amended
                                Chapter 11 Plan [D.I. 180, 10/13/20]
         1
           The Debtor in this chapter 11 case, along with the last four digits of its federal tax identification number, is
         Tonopah Solar Energy, LLC (1316). The Debtor’s headquarters is located at 11 Gabbs Pole Line Road, Tonopah,
         NV 89049.
         2
              Amended items appear in bold and italics.
         3
           At the direction of the Court, this hearing will begin at 9:30 a.m. (ET) instead of the previously scheduled start
         time of 10:00 a.m. (ET).
27345962.2
                     Case 20-11884-KBO       Doc 257     Filed 11/19/20   Page 2 of 4




                B.      Limited Objection [of CMB Export, LLC, CMB Infrastructure Group IX, LP,
                        and SolarReserve CSP Holdings, LLC] to Amended Chapter 11 Plan for
                        Tonopah Solar Energy, LLC [D.I. 221, 11/6/20]

                        Related Documents:

                        i.   Declaration of Todd Schatzki, Ph.D. in Support of Creditors’ Limited
                             Objection to Amended Chapter 11 Plan for Tonopah Solar Energy,
                             LLC [D.I. 255, 11/19/20]

                        ii   Declaration of Joseph Jaskulski in Support of Creditors’ Limited
                             Objection to Amended Chapter 11 Plan for Tonopah Solar Energy,
                             LLC [D.I. 256, 11/19/20]

             Related Pleadings:

                C.      Notice of Filing of Plan Supplement for the Chapter 11 Plan for Tonopah
                        Solar Energy, LLC [D.I. 49, 7/30/20]

                D.      Order (I) Approving the Disclosure Statement; (II) Approving Solicitation and
                        Voting Procedures, Including (A) Fixing the Record Date, (B) Approving the
                        Solicitation Packages and Procedures for Distribution, (C) Approving the
                        Form of Ballot and Establishing Procedures for Voting, and (D) Approving
                        Procedures for Vote Tabulation; (III) Scheduling a Confirmation Hearing and
                        Establishing Notice and Objection Procedures; and (IV) Granting Related
                        Relief [D.I. 147, 9/4/20]

                E.      Amended Disclosure Statement for Chapter 11 Plan for Tonopah Solar
                        Energy, LLC [D.I. 149, 9/8/20]

                F.      Notice of Order (I) Approving the Disclosure Statement; (II) Approving
                        Solicitation and Voting Procedures, Including (A) Fixing the Record Date,
                        (B) Approving the Solicitation Packages and Procedures for Distribution,
                        (C) Approving the Form of Ballot and Establishing Procedures for Voting,
                        and (D) Approving Procedures for Vote Tabulation; (III) Scheduling a
                        Confirmation Hearing and Establishing Notice and Objection Procedures; and
                        (IV) Granting Related Relief [D.I. 150, 9/8/20]

                G.      Notice of Filing of Revised Exhibit B to Plan Supplement for the Chapter 11
                        Plan for Tonopah Solar Energy, LLC [D.I. 156, 9/10/20]

                H.      Affidavit of Publication [D.I. 157, 9/15/20]

                I.      Notice of Confirmation Hearing [D.I. 174, 10/20/20]

                J.      Order Revising Certain Deadlines Related to Confirmation [D.I. 220, 11/6/20]



27345962.2
                                                     2
                          Case 20-11884-KBO       Doc 257        Filed 11/19/20   Page 3 of 4


                     K.      Order Approving Agreed Confidentiality Stipulation and Protective Order
                             [D.I. 227, 11/12/20]

                     L.      Notice of Filing of Further Revised Exhibit B to Plan Supplement for the
                             Chapter 11 Plan for Tonopah Solar Energy, LLC [D.I. 242, 11/18/20]

                     M.      Declaration of Emily Young of Epiq Corporate Restructuring, LLC Regarding
                             Voting and Tabulation of Ballots Cast on the Amended Chapter 11 Plan for
                             Tonopah Solar Energy, LLC [D.I. 243, 11/18/20]

                     N.      Notice of Filing of Expert Valuation Report [D.I. 244, 11/18/20]

                     O.      Declaration of Justin Pugh in Support of Confirmation of Amended
                             Chapter 11 Plan for Tonopah Solar Energy, LLC [D.I. 249, 11/18/20]

                     P.      Debtor’s Memorandum of Law in Support of Confirmation and Reply to
                             Objections to Debtor’s Amended Chapter 11 Plan [D.I. 246, 11/18/20]

                     Q.      Notice of Filing of Revised Proposed Findings of Fact, Conclusions of Law,
                             and Order Confirming Chapter 11 Plan for Tonopah Solar Energy, LLC [D.I.
                             247, 11/18/20]

                  Status:    This matter is going forward.

         Dated:     November 19, 2020            YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                                 /s/ Allison S. Mielke
                                                 Edmon L. Morton (No. 3856)
                                                 Matthew B. Lunn (No. 4119)
                                                 Allison S. Mielke (No. 5934)
                                                 Jared W. Kochenash (No. 6557)
                                                 Rodney Square
                                                 1000 North King Street
                                                 Wilmington, Delaware 19801
                                                 Telephone:      (302) 571-6600
                                                 Facsimile:      (302) 571-1253
                                                 Email: emorton@ycst.com
                                                          mlunn@ycst.com
                                                          amielke@ycst.com
                                                          jkochenash@ycst.com

                                                 -and-




27345962.2
                                                             3
             Case 20-11884-KBO   Doc 257    Filed 11/19/20    Page 4 of 4


                                 WILLKIE FARR & GALLAGHER LLP

                                 Matthew A. Feldman (admitted pro hac vice)
                                 Paul V. Shalhoub (admitted pro hac vice)
                                 Todd G. Cosenza (admitted pro hac vice)
                                 Charles D. Cording (admitted pro hac vice)
                                 Ciara A. Copell (admitted pro hac vice)
                                 787 Seventh Avenue
                                 New York, NY 10019-6099
                                 Telephone: (212) 728-8000
                                 Facsimile: (212) 728-8111
                                 Email: mfeldman@willkie.com
                                        pshalhoub@willkie.com
                                        tcosenza@willkie.com
                                        ccording@willkie.com
                                        ccopell@willkie.com

                                 Co-Counsel to the Debtor and Debtor in Possession




27345962.2
                                        4
